NELSON, District Judge.
At the trial in the court below the presiding judge read to the jury, as a part of Us charge, an extract from the opinion, of Judge Colt in McDonald v. Whitney, 24 Fed. Rep. 600. To this the defendants excepted. We are of opinion that this action of the court below was erroneous, and that the exception was well taken. The case of McDonald v. Whitney was a. *324suit in equity in tlie circuit court for this district,, between different parties, brought for an alleged infringement of the McDonald patent. In the extract read to the jury Judge Colt gave his views upon the questions of law and fact involved in the case before him, and found expressly, as a matter of fact, that the gist of the McDonald invention, as described in claims 1 and 2, was the separation and adjustment of the rolls held together by spring pressure by means of a treadle and levers. The first and second claims were for combinations of feed rolls, supporting roll, and other mechanism, and the mechanical effect of these combinations, as well as the relations of the various elements to each other, and whether there was a substantial identity between them and the prior patents introduced in evidence, or with the machine used by the defendants, involved questions of fact to be considered and passed upon by the jury. Upon these issues the finding of another tribunal in a case between other parties was not competent evidence, •and should not have been called to the attention of the jury. The presiding judge was careful to state that the jury were not to be controlled in their judgment by' the opinion of Judge Colt, but were to consider his language as a statement of law only, and were to find the facts for themselves; but, in spite of these cautionary words, we think the jury were more than likely to give to the views of Judge Colt upon the issues before them a decisive effect in making up their verdict.
Other exceptions were taken by the defendants to the rulings of the court below, but as they do not present questions of importance, and may not arise on the second trial, we have not thought it. necessary to consider them.
Judgment reversed, and case remanded to the circuit court, with directions to set aside the verdict and to order a new trial.